As filed with the Securities and Exchange Commission onAugust 23, 2011 Registration No. 333-144282 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 POST-EFFECTIVE AMENDMENT NO. 1 TO FORM F-6 REGISTRATION STATEMENT under THE SECURITIES ACT OF 1933 For Depositary Shares Evidenced by American Depositary Receipts of PERFECT WORLD CO., LTD. (Exact name of issuer of deposited securities as specified in its charter) N/A (Translation of issuer's name into English) Cayman Islands (Jurisdiction of incorporation or organization of issuer) DEUTSCHE BANK TRUST COMPANY AMERICAS (Exact name of depositary as specified in its charter) 60 Wall Street, New York, N.Y. 10005 (212) 250-9100 (Address, including zip code, and telephone number, including area code, of depositary's principal executive offices) CT Corporation System 111 Eighth Avenue New York, New York 10011 (212) 664-1666 (Address, including zip code, and telephone number, including area code, of agent for service) Copies to: Francis Fitzherbert-Brockholes, Esq. White & Case LLP 5 Old Broad Street LondonEC2N 1DW +44-20-7532-1000 David T. Zhang, Esq. Z. Julie Gao, Esq. Latham & Watkins LLP 41st Floor, One Exchange Square 8 Connaught Place, Central, Hong Kong (852) 2522-7886 It is proposed that this filing become effective under Rule 466 [ ] immediately upon filing [] on (Date) at (Time) If a separate registration statement has been filed to register the deposited shares, check the following box.[X] CALCULATION OF REGISTRATION FEE Title of each class of Securities to be registered Amount to be registered Proposed maximum aggregate price per unit Proposed maximum aggregate offering price Amount of registration fee American Depositary Shares evidenced by American Depositary Receipts, each American Depositary Share representing the number of Class B Ordinary Shares of Perfect World Co. Ltd. set forth in the form of American Depositary Receipt. N/A N/A N/A N/A This Registration Statement may be executed in any number of counterparts, each of which shall be deemed an original, and all of such counterparts together shall constitute one and the same instrument. PART I INFORMATION REQUIRED IN PROSPECTUS The prospectus consists of the proposed form of American Depositary Receipt (“Receipt” or “American Depositary Receipt”) included as Exhibit A to form of Deposit Agreement filed as Exhibit (a) to this Registration Statement which form of American Depositary Receipt is incorporated herein by reference. Item - 1.Description of Securities to be Registered Cross Reference Sheet Item Number and Caption Location in Form of Receipt Filed Herewith as Prospectus 1.Name and address of depositary Introductory paragraph and below signature line on page A-6 2.Title of American Depositary Receipts and identity of deposited securities Face of American Depositary Receipt, top center Terms of Deposit: (i)The amount of deposited securities represented by one unit of American Depositary Receipts Face of American Depositary Receipt, upper right corner (ii)The procedure for voting, if any, the deposited securities Paragraph 12 (iii)The collection and distribution of dividends Paragraph 4, 5, 7, 10 (iv)The transmission of notices, reports and proxy soliciting material Paragraph 3, 8 and 12 (v)The sale or exercise of rights Paragraph 4, 5, and 10 (vi)The deposit or sale of securities resulting from dividends, splits or plans of reorganization Paragraph 4, 5, 10 and 13 (vii)Amendment, extension or termination of the deposit agreement Paragraph 16 and 17 (viii)Rights of holders of Receipts to inspect the transfer books of the depositary and the list of holders of Receipts Paragraph 3 (ix)Restrictions upon the right to deposit or withdraw the underlying securities Paragraph 1, 2, 4, and 5 (x)Limitation upon the liability of the depositary Paragraph 14 3.Fees and Charges Paragraph 7 Item - 2.Available Information Public Reports furnished by issuer Paragraph 8 The Company is subject to the periodic reporting requirements of the Securities Exchange Act of 1934, as amended, and, accordingly, files certain reports with the United States Securities and Exchange Commission (the “Commission”).These reports can be inspected by holders of Receipts and copied at public reference facilities maintained by the Commission located at Judiciary Plaza, treet, N.E., Washington D.C. 20549, and at the principal executive office of the Depositary. PART II INFORMATION NOT REQUIRED IN PROSPECTUS Item - 3.Exhibits a. Form of Deposit Agreement among Perfect World Co. Ltd. (the “Company”), Deutsche Bank Trust Company Americas as depositary (the “Depositary”), and the Holders and Beneficial Owners of American Depositary Shares evidenced by American Depositary Receipts issued thereunder (the “Deposit Agreement”), including the form of American Depositary Receipt. – Previously filed. a(1). Form of Amended and Restated Deposit Agreement, including the form of American Depositary Receipt, is filed herewith as Exhibit a(1). b. Any other agreement to which the Depositary is a party relating to the issuance of the American Depositary Shares registered hereby or the custody of the deposited securities represented. - Not Applicable. c. Every material contract relating to the deposited securities between the Depositary and the issuer of the deposited securities in effect at any time within the last three years. – Not Applicable. d. Opinion of White & Case LLP, counsel to the Depositary, as to the legality of the securities being registered. – Previously filed. e. Certification under Rule 466. – Not applicable. f. Powers of Attorney for certain officers and directors and the authorized representative of the Company.Filed as Exhibit (f) to Form F-6 (File No. 333-144296), dated July 2, 2007, and incorporated herein by reference. Item – 4. Undertakings (a) The Depositary hereby undertakes to make available at the principal office of the Depositary in the United States, for inspection by holders of the American Depositary Receipts, any reports and communications received from the issuer of the deposited securities which are both (1) received by the Depositary as the holder of the deposited securities, and (2) made generally available to the holders of the underlying securities by the issuer. (b) If the amounts of fees charged are not disclosed in the prospectus, the Depositary undertakes to prepare a separate document stating the amount of any fee charged and describing the service for which it is charged and to deliver promptly a copy of such fee schedule without charge to anyone upon request. The Depositary undertakes to notify each registered holder of an American Depositary Receipt 30 days before any change in the fee schedule. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, Deutsche Bank Trust Company Americas, on behalf of the legal entity created by the Deposit Agreement, certifies that it has reasonable grounds to believe that all the requirements for filing on Form F-6 are met and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in London, United Kingdom, on August 23, 2011. Legal entity created by the form of Deposit Agreement for the issuance of American Depositary Shares DEUTSCHE BANK TRUST COMPANY AMERICAS, AS DEPOSITARY By: /s/ Christopher Konopelko Name: Christopher Konopelko Title: Vice President By: /s/ James Kelly Name: James Kelly Title: Vice President SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, Perfect World Co., Ltd. certifies that it has reasonable grounds to believe that all the requirements for filing on Form F-6 are met and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in Beijing, People’s Republic of China on August 23, 2011. PERFECT WORLD CO., LTD. By: /s/ Michael Yufeng Chi Name: Michael Yufeng Chi Title: Chairman and Chief Executive Officer Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated: Signature Title Date /s/ Michael Yufeng Chi Chairman of Board/ August 23, 2011 Name: Michael Yufeng Chi Chief Executive Officer (Principal Executive Officer) /s/ Kelvin Wing Kee Lau Chief Financial Officer August 23, 2011 Name: Kelvin Wing Kee Lau (Principal Financial Officer) /s/ Han Zhang Director August 23, 2011 Name: Han Zhang /s/ Bing Xiang Director August 23, 2011 Name: Bing Xiang /s/ Daniel Dong Yang Director August 23, 2011 Name: Daniel Dong Yang /s/ Donald J. Puglisi Authorized U.S. Representative August 23, 2011 Name: Donald J. Puglisi Title: Managing Director, Puglisi & Associates By: /s/ Michael Yugeng Chi Michael Yugeng Chi Attorney-in-fact INDEX TO EXHIBITS Exhibit Number Exhibit (a)(1) Form of Amended and Restated Deposit Agreement.
